Citation Nr: 1229581	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

 Entitlement to an increased rating for ulcerative colitis, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating for ulcerative colitis in excess of 30 percent.  

The Veteran testified before the undersigned Acting Veterans' Law Judge (AVLJ) at a Travel Board hearing in May 2011.  A transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in February 2008.  However, at the May 2011 personal hearing the Veteran essentially testified that the symptoms associated with his service-connected ulcerative colitis have worsened in severity since the February 2008 VA examination.  Specifically, the Veteran reported that over the past year he had to go to the restroom 4 to 5 times a day; he has had several hospitalizations annually due to his ulcerative colitis; and after a recent colonoscopy he was told that he may require a colostomy.  

In this regard, the claims file contains VA Medical Center (VAMC) treatment records from November 2010 which reveals that a sigmoid scope examination revealed evidence of severe ulcerative colitis.  April 2011 VAMC records indicate the Veteran has been treated for very active ulcerative colitis with various steroids which have been discontinued as they may be causing him some neuropathy.

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds that a remand for a new examination is needed to fairly adjudicate the current nature and severity of the Veteran's ulcerative colitis disability.  Also see 38 U.S.C.A. § 5103A(d) (West 2002).

It also appears that additional records should be obtained while the appeal is in Remand status.  In this regard, while at his hearing the Veteran was asked to obtain and submit for review his Family Medical Leave Act (FMLA) annual medical leave reports since 2005 to verify the time he claimed he lost from work because of his ulcerative colitis, these records were not received from the claimant.  Therefore, the Board finds that while the appeal is in remand status another attempt should be made to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Similarly, a review of the claims file shows that while the Veteran receives ongoing treatment for his ulcerative colitis, the most recent VA medical records are dated in April 2011.  Therefore, the Board finds that while the appeal is in remand status, his subsequent VA medical records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Veteran and ask him to send VA his FMLA annual leave reports for 2005 to the present time or provide VA with an authorization to request these records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Obtain and associate with the claims file all available VA medical treatment records for the Veteran from April 2011 to the present time from the San Antonio VA Health Care System including any ulcerative colitis disorder results and associate them with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, schedule the Veteran for the appropriate VA examination in order to determine the current severity of his service-connected ulcerative colitis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All symptoms and manifestations of the ulcerative colitis, including any associated disturbances of bowel function, abdominal distress, tenderness, or incontinence, should be reported in detail, and the frequency and severity of each symptom should be noted.  The examiner should then indicate whether the symptoms, collectively, are productive of pronounced, severe, or moderately severe with frequent exacerbations of ulcerative colitis.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  Notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record and indicate whether any notice that was sent was returned as undeliverable.  

5.  After undertaking the development above, readjudicate the Veteran's claim.  This readjudication should consider staged ratings if appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond. Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 

